On Petition foe Reheaeing
By the Court,
Coleman, J.:
Counsel for appellant have filed a petition for a rehearing. In the petition it is not contended that the court erred upon any points considered in the opinion, except the one last touched upon. After quoting from the opinion of the court, the petition says:
“In other words, the court has stated a conclusion which purports to be the interpretation of a will, arrived at by the discovery of the testator’s intention, and we shall maintain that the court is in error and reached the conclusion by an erroneous path contrary to clear legal principles applicable to the subject.”
Counsel then devote twenty-odd pages of their petition to a consideration of the law applicable to the question involved. A succinct statement of counsel’s contention is contained in the following language of the petition:
“The court can indeed give effect to any intention of a testator which he has shown by the words that he has used, even though it has not been articulated in formal language; but such an intention must appear from a perusal of the will. (Italics ours.) It cannot be inferred from mere silence; much less can such an inference be founded upon bare conjecture as to what a testator would have said if he had foreseen the events which have happened since his death. We cannot speculate as to his intentions and make for him such a will as we may consider that he now, in view of the present circumstances, would have made.”
1. We are in hearty accord with the views expressed, but we also think that we may take into consideration, in determining the question now before us, the subject-matter, the chief aim of the testator, and all the surrounding circumstances. We were guided by these *278principles when we rendered the original opinion herein. We will now consider the question more at length.
2. The will, so far as it throws any light upon the question under consideration, reads as follows:
“Tenth, I give, devise and bequeath all the residue of my estate, both real and personal, as follows:
“ (A) To the Independent Order of Odd Fellows of the State of Nevada the income from my estate to be paid over to them by my executors and trustees annually, if within five years from the date of my death the said Independent Order of Odd Fellows of the State of Nevada, does establish a home worthy of its name, for orphans and foundlings near Reno, Nevada, and to be known by the name of the ‘Royal D. Hartung Home for Orphans and Foundlings’ but if the Independent Order of Odd Fellows of Nevada does not accept the provision of this bequest, within the time herein mentioned, then—
“(B) I give and bequeath all my estate to the board of school trustees of Reno, Nevada, provided they will build and establish within the Reno school district an industrial school, the land and building to cost not less than twenty-five thousand ($25,000) dollars. The cost of this land and the building shall be paid by the taxpayers of the Reno school district. The said school shall be known as the ‘Royal D. Hartung Industrial School,’ and my estate shall be excepting where already invested in safe, and good income-bearing bonds, reduced to cash and loaned out upon first-class real estate security, the income thereof to be considered as an annual endowment fund and the income thereof only to be expended annually by the board of trustees for the purpose of paying the teachers, or supplying facilities for instruction in the Royal D. Hartung Industrial School. If, after a reasonable time has elapsed not exceeding seven years after the date of my death, the city of Reno- fails to accept the provisions of this bequest, then—
“(C) I give and bequeath all my estate, both real and personal not otherwise herein devised, to the board *279of regents of the State University of Nevada, that my estate be reduced by them to' cash, or good income-bearing securities, and loaned out upon first-class real estate security and the income thereof alone to foe expended annually, or at such other period as such trustees may deem best in assisting poor, worthy students, of high moral character, in obtaining an industrial school or industrial college education in the city of Reno, and I expressly direct that the principal of said gift to said board of regents be kept intact and that the fund be kept a perpetual fund to be known as the 'Royal D. Hartung Industrial Education Fund.’ * * *” {In Re Hartung’s Estate, 39 Nev. 200, 155 Pac. 353.)
In considering this will while before us in another contest, we said :
“It is apparent at a glance that the paramount purpose of the testator was the establishment and maintenance of a permanent monument to the memory of his son. So consumed was he with this idea and purpose, that he imposed three conditions in his will as an assurance that his wishes in this regard would be carried out. The medium through which he most desired the attainment of his aim was the Independent Order of Odd Fellows, for it was to that organization he offered the first inducement, as appears from paragraph 10 of his will. Should the organization named fail to avail itself of the opportunity offered, then the Reno school district or the state university, in turn, was to take the residue of the estate of the testator.” {In Re Hartung’s Estate, supra.)
If our conclusion as thus expressed was correct, and we think it was, then we naturally ask: What is a monument? What are the sentiments which animate men in erecting them? These, we think, are legitimate questions of inquiry in this connection. A monument is nothing more or less than an artificial structure, brought into existence for the purpose of perpetuating the memory of some person or event. In this instance the *280testator sought to perpetuate the memory of his son, Royal D. Hartung.
We think no one would be so reckless in his statement as to say that the respondent, though having established a home as contemplated in his will, would be faithful to its trust if it were now to abandon the home thus established. If such a thing were done, the real purpose of the testator would be defeated. But the testator took the precaution to guard against such a consequence. In the first instance he imposed upon an organization, whose principal aim is to dispense charity, the erection and maintenance of the home. He imposed a trust in that organization, and he evidently had faith in its fidelity to its trust. But that the perpetuation of the monument which he sought to have erected might be assured, he did not leave the matter entirely to the good faith of that organization, but, as an additional guaranty that the trust which he imposed might be faithfully performed, he left his estate to trustees, with directions that they pay over to respondent annually the income therefrom.
It will be noted, from a reading of that portion of the will which we have quoted, that, no matter which of the institutions mentioned therein eventually became the beneficiary under the will, the income alone as it accrued annually could be used, showing clearly the purpose of the testator to keep intact the principal of the estate for all time.
We think that we are safe in saying that the beneficiary under paragraph A of the will is not entitled to the annual income from the estate in any event, but only so long as such beneficiary maintains the home. Then, if the consuming purpose of the testator was the erection and maintenance of the monument to his son, surely we cannot escape the conclusion that the testator intended the income to be used in the attainment of his consuming purpose. What else could have been his intention? We are at a loss to surmise.
It is ordered that the petition for rehearing be denied.